Press Release For immediate release InvescoLtd. Announces September 30, 2011 Assets Under Management Investor Relations Contact: Jordan Krugman 404-439-4605 Media Relations Contact: Doug Kidd 404-479-2922 Atlanta, October 11, 2011 Invesco Ltd. (NYSE: IVZ) today reported preliminary month-end assets under management of $598.4 billion, a decrease of 4.9% month over month. The decrease was the result of negative market returns and foreign exchange. FX decreased AUM by $7.0 billion in the month. Long-term net flows, excluding ETF, UIT, and Passive
